IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTHONY FELICIANO,                             :   No. 6 EAP 2022
                                               :
                     Appellant                 :   Appeal from the Order of
                                               :   Commonwealth Court dated January
                                               :   26, 2022 at No. 588 M.D. 2019.
             v.                                :
                                               :
                                               :
PENNSYLVANIA DEPARTMENT OF                     :
CORRECTIONS,                                   :
                                               :
                     Appellee                  :


                                       ORDER


PER CURIAM                                            DECIDED: September 29, 2022
     AND NOW, this 29th day of September, 2022, the order of the Commonwealth

Court is AFFIRMED.

     Justice Brobson did not participate in the consideration or decision of this matter.